Exhibit 10.3

August 27, 2008

Mr. Thomas P. Kealy

Vice President, Corporate Controller

and Chief Accounting Officer

BTU International, Inc.

23 Esquire Rd.

North Billerica, MA 01862

Dear Tom:

This letter amends the agreement between BTU International, Inc. (the “Company”)
and you dated November 29, 2005 (the “Severance Agreement”). For good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and you agree as follows:

1. Section 1(a) of the Severance Agreement is hereby amended by adding at the
end thereof the following:

Notwithstanding the foregoing, (y) in the event that the Company terminates your
employment other than for Cause during the CFO Transition Period (as defined
below in Section 2(e)), the Severance Pay Period under clause (i) and (ii) of
this Section 1(a) shall be defined as the earlier of (A) the conclusion of a
period equal to twenty-four months, or (B) the date you commence employment that
provides you with substantially equivalent base salary and bonus opportunity to
the last position you held at the Company, and (z) in the event the Company
terminates your employment other than for Cause during the Extended Transition
Period (as defined below in Section 2(f)), the Severance Pay Period under clause
(i) and (ii) of this Section 1(a) shall be defined as the earlier of (A) the
conclusion of a period equal to twenty-four months minus the number of days that
have elapsed since the final day of the CFO Transition Period (which period
shall be no less than twelve months), or (B) the date you commence employment
that provides you with substantially equivalent base salary and bonus
opportunity to the last position you held at the Company.

2. Section 1(b) of the Severance Agreement is hereby amended by deleting the
second to last sentence and replacing it with the following:

For the avoidance of doubt, if the Company terminates your employment other than
for Cause within one year of a Change in Control, payments to you pursuant to
this Section 1(b) shall be in lieu of, and not in addition to, payments pursuant
to Section 1(a) hereof.

3. Section 2 of the Severance Agreement is hereby amended by adding as a new
Section 2(e) and a new Section 2(f) the following:

2(e) “CFO Transition Period” means the period beginning on the date hereof and
concluding on the later of (i) December 31, 2009 or (ii) the date that is twelve
months following the date when the next individual to hold the position of Chief
Financial Officer of the Company begins his or her employment with the Company.



--------------------------------------------------------------------------------

2(f) “Extended Transition Period” means the twelve-month period beginning on the
day immediately following the final day of the CFO Transition Period.

4. Section 5 of the Severance Agreement is hereby amended by adding at the end
thereof the following:

Notwithstanding the foregoing, all payments to which you may be entitled under
clause (i) of Section 1(a) shall in no event be paid later than by December 31
of the second calendar year following the calendar year in which involuntary
separation from service occurs, and any Pro Rata Bonus to which you may be
entitled under this agreement shall be paid no later than by March 15 of the
calendar year following the calendar year in which involuntary separation from
service occurs.

5. Section 6 of the Severance Agreement is hereby amended by adding at the end
thereof the following:

Notwithstanding the foregoing, during the CFO Transition Period and Extended
Transition Period you agree to provide the Company with 60 days’ written notice
prior to terminating your employment with the Company. The Company may elect to
waive this period of notice, or any portion thereof, and, if the Company so
elects, the Company will pay you your base salary for the notice period (or for
any remaining portion of the period).

Except as expressly modified herein, the Severance Agreement, and all of its
terms and provisions, shall remain unchanged and in full force and effect. This
Amendment may be executed in one or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.

[REST OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me. We will provide a countersigned copy for your
records.

 

Sincerely, BTU International, Inc. By:  

/s/ Paul van der Wansem

  Paul van der Wansem   Chief Executive Officer

 

Accepted and agreed:

/s/ Thomas P. Kealy

Thomas P. Kealy Date:  

Aug. 27, 2008